Per Ouriam:

This was an action to recover for personal injuries sustained by a passenger while alighting from a railroad-train, which, it was alleged, was negligently and prematurely started while she was alighting and before she had time and opportunity to do so. A recovery was had, and the principal complaint is that the proof of negligence was insufficient to sustain the findings and judgment.
There was testimony tending to show that the train was crowded, many standing in the aisles; that Mrs. Loewe did not hear the station announced, but that when the train was slowing up she learned that the station was her destination ; that she started out of the car without delay when the train stopped; that it was dark and there were no trainmen to assist her; that when she reached the steps of the car and was about to alight on the platform the train started, throwing her under the car and crushing her foot. There was testimony, too, that a very brief stop was made, ■and, although the car was crowded and many were to depart, the jury found that the stop was but one and one-half minutes. It is true that there was much plausible testimony contradictory of that stated, and it would seem to us, from a reading of the record, that the preponderance was against the plaintiff below, but, under the rules which obtain in a reviewing court, it must be held that there was sufficient evidence to sustain the finding of negligence on *844the part of the railroad company, and the absence of contributing negligence on her part. Under her testimony it was a question of fact whether it was negligence for her to leave the car while it was in motion. (A. T. & S. F. Rld. Co. v. Hughes, 55 Kan. 491, 40 Pac. 919.) While the starting of the train was noticed by others, it was not observed by her until her foot was placed on the platform of the station.
We find nothing substantial in the objections that the findings were not supported by the testimony and were fatally inconsistent with one another; nor do we find any sufficient grounds for a reversal.
The judgment is affirmed.